NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALFREDO BUSTOS-BUSTOS,                     No.    20-70477

                Petitioner,                     Agency No. A206-349-788

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 5, 2021
                               Seattle, Washington

Before: McKEOWN and PAEZ, Circuit Judges, and ORRICK,** District Judge.

      Jose Alfredo Bustos-Bustos (“Bustos-Bustos”), a native and citizen of

Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”)

dismissal of his appeal from an Immigration Judge’s (“IJ”) denial of his motion to

reopen, so that he could apply for withholding of removal and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable William Horsley Orrick, United States District Judge
for the Northern District of California, sitting by designation.
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review the denial of a motion to reopen for abuse of discretion. See

Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012). We grant the petition in

part, deny it in part, and remand to the BIA for further proceedings as to Bustos-

Bustos’ CAT claim.

      1. In denying Bustos-Bustos’ motion to reopen, the IJ found that he was not

eligible for withholding of removal because his prior conviction for possession

with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1)

and § 841(b)(1)(A)(viii) was a particularly serious crime (“PSC”). An offense may

be presumptively classified as a PSC if it involved illicit drug trafficking,

regardless of the sentence imposed. See Matter of Y-L-, 23 I. & N. Dec. 270, 274

(A.G. 2002). To rebut this presumption, Bustos-Bustos bore the burden of

demonstrating “extenuating circumstances that are both extraordinary and

compelling.” Id.; see also Matter of N-A-M-, 24 I. & N. Dec. 336, 342–44 (B.I.A.

2007), overruled in part on other grounds by Blandino-Medina v Holder, 712 F. 3d

1338, 1347-48 (9th Cir. 2013). Here, the IJ properly found that Bustos-Bustos’

prior conviction was a PSC that rendered him ineligible for withholding of

removal. On appeal, the BIA determined that Bustos-Bustos’ motion to reopen

was “not accompanied by any evidence that would tend to rebut the presumption”

that his conviction was a PSC. We agree that Bustos-Bustos’s drug trafficking


                                           2
conviction is a PSC that renders him ineligible for withholding of removal. 8

U.S.C. § 1231(b)(3)(B)(ii). We therefore deny the petition as to the claim for

withholding of removal.

      2. To be eligible for CAT relief, an applicant bears the burden of

establishing that he will more likely than not be tortured with the consent or

acquiescence of a public official if removed to his native country. Garcia-Milian

v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014). CAT’s implementing regulations

require the agency to consider “all evidence relevant to the possibility of future

torture,” and we have granted relief where the agency has failed to do so. See

Parada v. Sessions, 902 F.3d 901, 914–15 (9th Cir. 2018). Moreover, the BIA

must consider “the aggregate risk” that a petitioner faces if removed and failure to

do so is error. Cole v. Holder, 659 F.3d 762, 775 (9th Cir. 2011). “Public officials

acquiesce in torture if they: ‘(1) have awareness of the activity (or consciously

close their eyes to the fact it is going on); and (2) breach their legal responsibility

to intervene to prevent the activity because they are unable or unwilling to oppose

it.’” Barajas-Romero v. Lynch, 846 F.3d 351, 363 (9th Cir. 2017) (quoting

Garcia-Milian, 755 F.3d at 1034). Because Bustos-Bustos was bringing a motion

to reopen, he needed to make a prima facie showing of eligibility for CAT relief.

See INS v. Doherty, 502 U.S. 314, 323 (1992). In assessing “all evidence relevant

to the possibility of future torture,” the IJ must consider “[e]vidence that the


                                            3
applicant could relocate to a part of the country of removal where he or she is not

likely to be tortured.” 8 C.F.R. § 1208.16(c)(3)(ii).

       Bustos-Bustos presented evidence that his family was threatened with

torture by gang members who were affiliated with local municipal government

police. The BIA’s CAT analysis does not discuss Bustos-Bustos’ evidence or

articulate why his family’s experiences with gang-affiliated police fail to establish

acquiescence. Nor did the BIA consider the threatening video Bustos-Bustos’

sister received, which stated that people seeking to harm him were “everywhere.”

Although the agency need not expressly address every single piece of evidence

presented by the petitioner, Lin v. Holder, 588 F.3d 981, 987–88 (9th Cir. 2009),

“failing to mention highly probative or potentially dispositive evidence”—such as

Bustos-Bustos’ evidence that gang-affiliated police have been willfully blind and

refused to investigate gang torture and threats against his family—demonstrates

that all evidence was not considered. See Pirir-Boc v. Holder, 750 F.3d 1077,

1086 (9th Cir. 2014) (quoting Cole, 659 F.3d at 772). We conclude that the BIA

did not adequately evaluate acquiescence and relocation and remand for further

proceedings as to Bustos-Bustos’ CAT claim.

      The petition is GRANTED in part, DENIED in part, and REMANDED for

further proceedings consistent with this disposition. We also DENY as moot the

motion for a stay of removal.


                                          4